DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 5-12 are rejected and claims 1-4 and 13-14 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	All originally submitted claims were either generic or drawn to the species shown in figures 1-6.  Applicant disclosed in the remarks filed 6/23/2022 that claims 13-14 are drawn to figs. 7-13. It can be seen that claims 13-14 require blocks that extend radially, and figs. 1-6 fail to disclose this feature. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.   
Accordingly, claims 13-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 6/23/2022, with respect to the rejection(s) of claim(s) 5-7 under 102(a)(1) and claim 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Powell and Steingass.
Applicants argument’s, see page 7, filed 6/23/2022, with regards to the election of claims 1-4 are not persuasive because claim 1 does not depend from claim 5. In this case, claim 1 is an independent claim that simply requires all limitations  of claim 5.  Further, the inventions remain distinct from each other for the reasons detailed in the Office action mailed 22 March 2022. Therefore, claims 1-4 remain withdrawn from consideration.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steingass et al. (U.S. Patent No. 7,418,770).
Claim 5, Steingass discloses:
A telescopic tube (see annotated fig. 24a below) comprising: 
a tube body (see annotated fig. 24a); 
a connecting tube (22, fig. 24a) molded onto an end of the tube body (see element 160 in fig. 24a, where the connecting tube fit closely to the tube body; see https://www.yourdictionary.com/mold); and 4Application No. 15/930,347Attorney Docket No. 3726-0001 
a connecting ring (22, fig. 24a) placed around the tube body and positioned between the connecting tube and the other end of the tube body (see annotated fig. 24a); 
wherein the connecting ring and the connecting tube are detachably coupled with each other (see element 24, where a clamping structure is used).


    PNG
    media_image1.png
    951
    840
    media_image1.png
    Greyscale


Claim 8, Steingass discloses:
A telescopic tube according to claim 5, wherein the connecting ring and the connecting tube are detachably coupled with each other using a buckle and a slot (see element 24 in fig. 24a; see elements 24 and 26 in fig. 2 for illustrative purposes that a buckle and slot are comprised on element 26).

Claim 9, Steingass discloses:
A telescopic tube according to claim 5, wherein the connecting ring comprises a clamping structure (see element 24 in fig. 24a; see elements 26 and 24 fig. 2 for illustrative purposes) configured to detachably connect the telescopic tube to a component of a fluid conveying equipment (it appears that the clamping structure is capable of this).

	Claim 10, Steingass discloses:
A telescopic tube according to claim 9, wherein the clamping structure comprises an elastic piece (see col. 7, lines 28-33, where all pieces are considered elastic) with a buckle thereon (see col. 2, lines 58-67, where a buckle and tension element are used), 
wherein the buckle is configured to detachably connect with a slot in the component of the fluid conveying equipment (it appears the buckle would be capable of performing this function with a slot; see col. 7, lines 33-35, where any band or hose clamps can be used based on its intended use).

Claim 11, Steingass discloses:
A telescopic tube according to claim 5, wherein the connecting ring comprises a ring body with a ring protrusion (see annotated fig. 24a above hereinafter) extending therefrom, 
wherein the connecting tube comprises a ring groove (see annotated fig. 24a), and wherein the ring protrusion extends into the ring groove (see annotated fig. 24a).

Claim(s) 5, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell (U.S. PGPub No. 2002/0145284).
Claim 5, Powell discloses:
A telescopic tube (see annotated figs. 4-6) comprising: 
a tube body (24, fig. 5); 
a connecting tube (34, fig. 5) molded onto an end of the tube body (see fig. 6, where the connecting tube fits closely to the tube body; see https://www.yourdictionary.com/mold); and 4Application No. 15/930,347Attorney Docket No. 3726-0001 
a connecting ring (32, fig. 5) placed around the tube body and positioned between the connecting tube and the other end of the tube body (see fig. 5); 
wherein the connecting ring and the connecting tube are detachably coupled with each other (see fig. 5, where threads are used to detachably couple with each other).

Claim 7, Powell discloses:
A telescopic tube according to claim 5, wherein the connecting ring and the connecting tube are detachably coupled with each other using threads (see fig. 6).

Claim 11, Powell discloses:
A telescopic tube according to claim 5, wherein the connecting ring comprises a ring body with a ring protrusion extending (78, fig. 6) therefrom, 
wherein the connecting tube comprises a ring groove (66, fig. 6), and 
wherein the ring protrusion extends into the ring groove (see fig. 6).

Claim 12, Powell discloses:
A telescopic tube according to claim 11, wherein the ring groove has internal threads (see fig. 6) and the ring protrusion has external threads (see fig. 6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elder (U.S. Patent No. 6,877,781) discloses a similar device to Powell. 
Vohran (U.S. Patent No. 6,971,414) discloses a flexible hoses similar to the one of Powell and that flexible hoses are known come into two parts which can be injected molded. 
MacDonald (U.S. Patent No. 3,082,844) discloses a similar device to Steingass where the connecting ring comprises a structural attachment. 
Pratt et al. (U.S. PGPub No. 2016/0245431) discloses a similar buckle structure used for safety devices. 
Wise et al. (U.S. Patent No. 4,514,103) discloses similar buckle structure used to connect to slots of another apparatus. 
Tibbals (U.S. Patent No. 4,846,167) discloses a similar device to the present invention. 
Applicant's amendment of claim 5, in particular the connection tube “formed at one end of the tube body by injection molding” to “molded onto an end of the tube body”, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679